     Case: 1:20-cv-04699 Document #: 109-1 Filed: 11/25/20 Page 1 of 1 PageID #:1865




           Theodore Walter Maya Active Cases in Northern District of Illinois:

Case Number Case Title                                      Assigned Judge
1:18-cv-1771    Boone v. MB Financial Bank                  Honorable Charles P. Kocoras
1:20-cv-04699   In Re: TikTok, Inc., Consumer               Honorable John Z. Lee

1:20-cv-04723   In re: TikTok, Inc. Privacy Litigation      Honorable John Z. Lee
1:14-cv-01735   Remijas v. Neiman Marcus                    Honorable Sharon Johnson
                                                            Coleman
1:16-cv-02714   Rivera et al v. Google LLC.                 Honorable Edmond E. Chang
1:20-cv-05090   Rossi v. Claire's Stores, Inc.              Honorable Andrea R. Wood
1:20-cv-04729   S.A. v. TikTok, Inc. et al                  Honorable John Z. Lee
